Citation Nr: 1014594	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a right foot 
disability manifested by tingling and numbness.

8.  Entitlement to service connection for a left foot 
disability manifested by tingling and numbness.

9.  Entitlement to service connection for a right hand 
disability manifested by tingling in the fingers.

10.  Entitlement to service connection for a left hand 
disability manifested by tingling in the fingers.


WITNESSES AT HEARING ON APPEAL

The Veteran, AJ and DD 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 
1996.  His awards include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2010 the Veteran and two witnesses testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.





REMAND

The Board finds the Veteran must be afforded a medical 
examination before the appeal is adjudicated.
  
The Veteran testified that the symptoms associated with the 
claimed disabilities became manifest during service, and he 
has presented lay witness testimony asserting that some of 
the claimed symptoms began in service.  The Board notes that 
the Veteran's service treatment records (STRs) are not 
available but the Board has found the Veteran and his 
witnesses to be credible.

Because the Veteran has presented credible evidence that his 
symptoms began during active service and have been continuous 
thereafter, he should be afforded an examination at this 
point to determine if his claimed disorders are etiologically 
related to service.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician or physicians 
with sufficient expertise to determine if 
the claimed disabilities exist and if so 
the etiology of the claimed disabilities.  
The claims folder must be made available 
to and reviewed by the examiner(s).

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the file, the examiner(s) should 
express an opinion with respect to each of 
the Veteran's claimed disorders as to 
whether it is at least as likely as not 
(50 percent or more probable) that such 
disorder is etiologically related to the 
Veteran's active service.  For purposes of 
the opinions, the examiner(s) should 
assume that the Veteran is a credible 
historian.

The rationale for all opinions expressed 
must be provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran a 
supplemental statement of the case and 
afford him the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


